DETAILED ACTION
Claims 1-20 are currently pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shin (“A Multi-camera Calibration Method using a 3-axis Frame and Wand”). 
Regarding claim 1, Shin teaches: 
A computer-implemented method for calibrating cameras in a live action scene, the method comprising: 
receiving images of the live action scene from a plurality of cameras; (Shin,  section 3, collect hundred of frames captured in the multiple cameras while a wand is swung in the entire object space)
 receiving reference point data generated from a performance capture system, wherein the reference point data is based on at least three reference points, wherein the at least three reference points are attached to a linear form, and wherein distances between the at least three reference points are predetermined; (Shin, Section 4.1, 7 markers in a 3 axis frame are set with known coordinates (i.e. predetermined distances)) 
locating the at least three reference points in one or more images of the images; (Shin, section 3, extract the center points of markers) 
computing one or more ratios of the distances between each adjacent pair of reference points of the at least three reference points in the one or more images; (Shin, Section 3, equation 6, the cost function is composed of the difference of the detected distances and the known distances for optimization of the camera calibration) and
 determining a location and orientation of each camera based on the reference point data.  (Shin, See Fig 1, after minimization of the reconstruction error, output the optimized camera matrix. See also section 2.1 camera matrix has orthonormal rotation matrix and translation to global parameters) 

Regarding claim 2, Shin teaches: 
The method of claim 1, wherein the linear form is a rigid mobile form.  (Shin, See Figure 3)

Regarding claim 3, Shin teaches: 
The method of claim 1, wherein the linear form is positioned within the live action scene.  (Shin,  section 3, collect hundred of frames captured in the multiple cameras while a wand is swung in the entire object space)

Regarding claim 4, Shin teaches: 
The method of claim 1, wherein distances between each adjacent pair of reference points are different.  (Shin, See Figure 3b, distances between markers on poles is different than marker on same pole)

Regarding claim 5, Shin teaches: 
The method of claim 1, wherein distances between each adjacent pair of reference points are changeable.  (Shin, Section 4.1, 7 markers in 3 axis frame are set to known coordinates)

Regarding claim 8, Shin teaches: 
A system for calibrating cameras in a live action scene, the system comprising: 
one or more processors; (Shin, Section 4.2, CPU)  and
 logic encoded in one or more non-transitory computer-readable storage media for execution by the one or more processors and when executed operable to cause the one or more processors to perform operations comprising: (Shin, Section 4.2, CPU)
 receiving images of the live action scene from a plurality of cameras; (Shin,  section 3, collect hundred of frames captured in the multiple cameras while a wand is swung in the entire object space)
 receiving reference point data generated from a performance capture system, wherein the reference point data is based on at least three reference points, wherein the at least three reference points are attached to a linear form, and wherein distances between the at least three reference points are predetermined; (Shin, Section 4.1, 7 markers in a 3 axis frame are set with known coordinates (i.e. predetermined distances))
locating the at least three reference points in one or more images of the images; (Shin, section 3, extract the center points of markers)
computing one or more ratios of the distances between each adjacent pair of reference points of the at least three reference points in the one or more images; (Shin, Section 3, equation 6, the cost function is composed of the difference of the detected distances and the known distances for optimization of the camera calibration) and 
determining a location and orientation of each camera based on the reference point data.  (Shin, See Fig 1, after minimization of the reconstruction error, output the optimized camera matrix. See also section 2.1 camera matrix has orthonormal rotation matrix and translation to global parameters)

Regarding claim 9, Shin teaches: 
The system of claim 8, wherein the linear form is a rigid mobile form.  (Shin, See Figure 3)
Regarding claim 10, Shin teaches: 
The system of claim 8, wherein the linear form is positioned within the live action scene.  (Shin,  section 3, collect hundred of frames captured in the multiple cameras while a wand is swung in the entire object space)

Regarding claim 11, Shin teaches: 
The system of claim 8, wherein distances between each adjacent pair of reference points are different.   (Shin, See Figure 3b, distances between markers on poles is different than marker on same pole)

Regarding claim 12, Shin teaches: 
The system of claim 8, wherein distances between each adjacent pair of reference points are changeable.  (Shin, Section 4.1, 7 markers in 3 axis frame are set to known coordinates)

Regarding claim 15, Shin teaches: 
A non-transitory computer-readable storage medium with program instructions stored thereon, the program instructions when executed by one or more processors are operable to cause the one or more processors to perform operations comprising: (Shin, Section 4.2, CPU) 
receiving images of the live action scene from a plurality of cameras; (Shin,  section 3, collect hundred of frames captured in the multiple cameras while a wand is swung in the entire object space)
receiving reference point data generated from a performance capture system, wherein the reference point data is based on at least three reference points, wherein the at least three reference points are attached to a linear form, and wherein distances between the at least three reference points are predetermined; (Shin, Section 4.1, 7 markers in a 3 axis frame are set with known coordinates (i.e. predetermined distances))
locating the at least three reference points in one or more images of the images; (Shin, section 3, extract the center points of markers)
computing one or more ratios of the distances between each adjacent pair of reference points of the at least three reference points in the one or more images; (Shin, Section 3, equation 6, the cost function is composed of the difference of the detected distances and the known distances for optimization of the camera calibration)and 
determining a location and orientation of each camera based on the reference point data.  (Shin, See Fig 1, after minimization of the reconstruction error, output the optimized camera matrix. See also section 2.1 camera matrix has orthonormal rotation matrix and translation to global parameters)

Regarding claim 16, Shin teaches: 
The computer-readable storage medium of claim 15. wherein the linear form is a rigid mobile form.  (Shin, See Figure 3)

Regarding claim 17, Shin teaches: 
The computer-readable storage medium of claim 15. wherein the linear form is positioned within the live action scene.  (Shin,  section 3, collect hundred of frames captured in the multiple cameras while a wand is swung in the entire object space)




Regarding claim 18, Shin teaches: 
The computer-readable storage medium of claim 15, wherein distances between each adjacent pair of reference points are different. (Shin, See Figure 3b, distances between markers on poles is different than marker on same pole)

Regarding claim 19, Shin teaches: 
The computer-readable storage medium of claim 15, wherein distances between each adjacent pair of reference points are changeable.  (Shin, Section 4.1, 7 markers in 3 axis frame are set to known coordinates)


Allowable Subject Matter
Claims 6-7, 13-14 and 20 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method of claim 1, wherein the images are taken by the plurality of cameras within a predetermined time frame.  



Regarding claim 7, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The method of claim 1, wherein the method further comprises triangulating each camera in the live action scene based on the one or more ratios of the distances.  

Regarding claim 13, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 8, wherein the images are taken by the plurality of cameras within a predetermined time frame.  

Regarding claim 14, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The system of claim 8, wherein the logic when executed is further operable to cause the one or more processors to perform operations comprising triangulating each camera in the live action scene based on the one or more ratios of the distances.  

Regarding claim 20, neither the closest known prior art, nor any reasonable combination thereof, teaches: 
The computer-readable storage medium of claim 15, wherein the images are taken by the plurality of cameras within a predetermined time frame.



Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K WILBURN whose telephone number is (571)272-3589. The examiner can normally be reached Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Molly Wilburn/Examiner, Art Unit 2666